Citation Nr: 0611190	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-10 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for a right (minor) 
wrist disability, currently evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania which denied evaluations in excess 
of 0 percent for residuals of a right wrist fracture, 
varicose veins in the right leg, residuals of a right 
inguinal hernia repair, and a left knee scar.  This rating 
decision also denied service connection for chronic cervical 
strain, a right shoulder condition, and chronic low back 
strain, and denied entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service connected 
disabilities.  

The veteran filed a notice of disagreement (NOD) with this 
rating decision in October 2002.  In an April 2003 statement, 
he clarified that he was disagreeing with the denial of 
increased ratings for residuals of the right wrist fracture, 
right leg varicose veins, residuals of inguinal hernia 
repair, and left knee scar.  In a July 2003 statement the 
veteran indicated that he was disagreeing with the denial of 
service connection for chronic cervical strain, a right 
shoulder condition, and chronic low back pain.  

In March 2004, the RO issued a statement of the case (SOC) on 
the increased rating issues only.  The veteran then submitted 
a substantive appeal (Form 9) in which he indicated that he 
was only appealing the issues regarding deformity of the 
skeletal system.  The only deformity of the skeletal system 
listed on the SOC was the right wrist disability.  The 
veteran has not filed a substantive appeal in regard to the 
issues of increased evaluations for right leg varicose veins, 
residuals of an inguinal hernia repair, or a left knee scar.  

In the July 2005 supplemental SOC (SSOC) the RO addressed the 
issues of service connection for chronic cervical strain, a 
right shoulder condition, and chronic low back strain, as 
well as the issue of an increased evaluation for the right 
wrist disability.  The veteran has not filed a substantive 
appeal in regard to the service connection issues.  The 
veteran's representative did not mention any of these issues 
in the September 2005 Statement of Accredited Representative 
in Appealed Case (Form 646); and they were not certified by 
the RO as being on appeal.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an 
RO decision is initiated by an NOD and "completed by a 
substantive appeal after a statement of the case is 
furnished..."  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2005).  

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the claims for increased 
evaluations for right leg varicose veins, residuals of an 
inguinal hernia repair, or a left knee scar, or service 
connection for chronic cervical strain, a right shoulder 
condition, or chronic low back strain.  Therefore, the only 
issue before the Board is that of an increased evaluation for 
a right wrist disability.  This is properly reflected on the 
Certification of Appeal (Form 8) as the only issue on appeal.  

During the pendency of this appeal, the veteran's claims file 
was transferred to the jurisdiction of the Wilmington, 
Delaware RO, which has certified the case for appellate 
review.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has reported that 
he is unemployed due to disability.  It is unclear whether he 
is claiming that his service connected disabilities have 
caused his unemployment.  His possible claim for a total 
rating based on individual unemployability is referred to the 
RO for initial action.


FINDING OF FACT

The veteran's right wrist disability is manifested by 
decreased sensation, grip, and motor strength equivalent to 
mild incomplete paralysis of the ulnar nerve with normal 
range of motion.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for a right (minor) 
wrist disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.69, 4.124a, Diagnostic Code 8516 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A June 2002 VCAA letter informed the veteran of what 
information and evidence was necessary to grant an increased 
evaluation of the service connected right wrist disability.  

While the June 2002 VCAA letter told the veteran that he was 
responsible for either telling VA about evidence that became 
available or for submitting the evidence itself.  This letter 
implicitly told the veteran that VA would undertake to obtain 
evidence reported by the veteran and that he should submit 
relevant evidence in his possession.

The Court has also held that VCAA notice should be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  The VCAA notice was 
provided prior to the initial adjudication.  

The veteran has not alleged any prejudicial deficiency in the 
VCAA notice, and the Board is unable to discern such a lapse 
in the record.  A deficiency in VCAA notice (other than with 
regard to element 1) is not remandable error unless the 
appellant "identif[ies] with considerable specificity, how 
the notice was defective and what evidence the appellant 
would have provided or requested the Secretary to obtain...had 
the Secretary fulfilled his notice obligations; further, an 
appellant must also assert, again with considerable 
specificity, how the lack of that notice and evidence 
affected the essential fairness of the adjudication."  Short 
Bear v. Nicholson, 19 Vet. App. 341 (2005).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, service connection has already been 
established and the veteran is seeking an increased 
evaluation, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  As discussed above, the 
veteran has been provided notice in regard to degree of his 
service connected disability, thus satisfying the fourth 
element.  While the veteran has not specifically been 
provided notice in regard to the fifth element, notice as to 
the assignment of an effective date is not required because 
the effective date is not being set in this decision.  It 
will be set by the RO in a future decision.  The veteran is, 
therefore, not prejudiced by the lack of this element of 
notice.

The Board finds all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records, 
Social Security Administration records, and VA and private 
outpatient treatment records have been associated with the 
claims file.  No other relevant records have been identified.  
In addition, the veteran was afforded a VA examination to 
evaluate his right wrist disability in June 2002.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

Service medical records reveal that the veteran is left-
handed and fractured his right wrist as a result of a motor 
vehicle accident in service.  

A November 1980 rating decision granted service connection 
for the residuals of this right wrist fracture with a 
noncompensable evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The right wrist disability is currently evaluated under 
Diagnostic Code 5299-5215.  Diagnostic Code 5215 evaluates 
limitation of motion of the wrist and provides a maximum 10 
percent evaluation when there is dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Normal range of motion for the wrist is dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

The veteran was afforded a VA examination to evaluate the 
current state of his right wrist disability in June 2002.  
The veteran complained of pain radiating down the right arm 
into the fourth and fifth digits of the right hand.  The 
first VA examiner who evaluated the veteran noted normal 
range of motion in the right wrist with tenderness on extreme 
flexion or extension.  There was a vague sense of giveaway 
weakness in handgrip.  Sensation and radial pulse were normal 
and there was no sign of muscular atrophy.  This examiner's 
impression was that examination of the right wrist was 
essentially unremarkable aside from some weakness that was 
difficult to appreciate at times.  

A second VA examiner evaluated the veteran.  The veteran 
complained of numbness in the ulnar portion of the right 
hand, going into the right ring and little fingers.  He also 
complained of weakness in the right hand.  Examination 
revealed range of motion in the right wrist to be 
dorsiflexion to 80 degrees, volar flexion to 70 degrees, 30 
degrees of radial deviation, 30 degrees of ulnar deviation, 
80 degrees of pronation, and 90 degrees of supination.  There 
was mild discomfort at maximum radial and ulnar deviation.  
There was tenderness over the volar-ulnar aspect of the right 
wrist, with no warmth, erythema, or swelling.  

This examiner noted right grip weakness of 4+/5 and muscle 
strength to be 4/5, but this was noted to be more pain 
related than actual weakness.  There was decreased sensation 
to touch over the ulnar third of the right hand, extending 
into the right ring and little fingers.  The impression was a 
healed fracture of the right wrist and ulnar neuropathy of 
the right wrist vs. cervical radiculopathy.  The examiner 
added that the veteran's conditions would cause moderate 
impairment of function with stressful use of the involved 
areas.   

VA outpatient treatment records from July 1999 to June 2005 
include complaints regarding the right wrist.  Specifically, 
the most recent record of treatment, from June 2005, 
indicates diminished muscle tone in the right upper extremity 
and decreased grip strength of 4/5 in the right compared to 
5/5 in the left.  

No examiner has reported right wrist limitation of motion 
that satisfies the criteria for a compensable evaluation 
under Diagnostic Code 5215.  Specifically, one VA examiner 
described range of motion in the right wrist as normal while 
the other measured dorsiflexion to 80 degrees and volar 
flexion to 70 degrees, which demonstrates almost full range 
of motion according to 38 C.F.R. § 4.71, Plate I.  

This evidence does not indicate dorsiflexion limited to 15 
degrees or palmar flexion limited in line with the forearm as 
required to grant an increased evaluation of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  

Pain has only been reported at the extremes of motion, and 
only slight occasional weakness has been noted.  A VA 
examiner did indicate that the veteran's right wrist 
disability would result in moderate impairment of function 
with stressful use; however, pain did not result in 
additional limitation of motion, as the June 2002 VA 
examination noted only mild discomfort at maximum radial and 
ulnar deviation.

Accordingly, functional factors do not cause sufficient 
additional limitation of motion to meet or approximate the 
criteria for a compensable evaluation under Diagnostic Code 
5215.  38 C.F.R. §§ 4.40, 4.45.

In the case of arthritis, VA policy is to recognize any 
painful motion as a warranting at least the minimum 
compensable rating.  38 C.F.R. § 4.59 (2005).  Examiners have 
not found the veteran to have arthritis of the right wrist.

Medical evidence has also not demonstrated impairment of 
supination or pronation, or nonunion of the radius and ulna 
with flail false joint.  Therefore, increased evaluations 
under the diagnostic codes rating these conditions are not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5210, 5213, 
5214.  

While an increased evaluation is not warranted for the 
orthopedic manifestations of the veteran's right wrist 
disability, the evidence demonstrates that the veteran 
experiences neurological complications stemming from this 
disability.  Specifically, the June 2002 VA examination and 
June 2005 outpatient treatment report suggest impairment of 
the ulnar nerve.  

Diagnostic Code 8516 rates incomplete paralysis of the ulnar 
nerve and provides evaluations of 10, 20, and 30 percent for 
incomplete paralysis in the minor extremity which is mild, 
moderate, and severe, respectively.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.  

The complaints of numbness, reports of decreased sensation, 
objective findings of decreased grip strength, and the VA 
examiner's diagnosis of ulnar neuropathy vs. cervical 
radiculopathy, demonstrate impairment of the ulnar nerve.  
Resolving all doubt in favor of the veteran, the Board finds 
that neurological complications of the right wrist disability 
approximate mild incomplete paralysis of the ulnar nerve and 
warrant an increased evaluation of 10 percent.  38 C.F.R. 
§§ 4.3, 4.124a, Diagnostic Code 8516.  A higher evaluation of 
20 percent is not warranted because grip and muscle strength 
are only slightly diminished and, therefore, the neurological 
complications do not approximate moderate incomplete 
paralysis.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran is not currently employed, therefore, marked 
interference with employment has not been shown.  In 
addition, the right wrist disability has not required any, 
let alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board finds that an evaluation of 10 percent, and no 
higher, is warranted for the veteran's right wrist 
disability.  As the preponderance of the evidence is against 
the award of a rating in excess of 10 percent of for this 
disability, a rating in excess of 10 percent under the 
reasonable doubt doctrine is not warranted.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi 274 F. 3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an evaluation of 10 percent for a right wrist 
disability is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


